DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020, 6/16/2020 and 2/7/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 said axle drive gear wheel and/or said gear wheel of said transmission being at least in part arranged in an oil sump in a splashing fashion; (claim 1)
end plate is configured to enable a targeted and/or guided oil collection; (claim 5)
said end plate has a support wall for axial support of a bearing arranged in said bearing retainer and/or said circumferential region of said end plate; (claim 6)
a collar-shaped wall which runs in an annular manner substantially perpendicular to the plane of said support wall and/or said circumferential region; (claim 7)
an oil intake region which can be fluidically connected and/or supplied with oil from an oil container; (claim 9)

Each above claim attempts to claim three separate iterations (e.g. A and/or B = just A or just B or both A and B), however only one of the iterations is visually shown

 All above iterations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the recitations of “the efficiency of the drive train is increased and/or splashing losses are avoided by the end plate” and “end plate and/or the .  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  remove “, in particular for a motor vehicle”.

The disclosure is objected to because of the following informalities: throughout the specification uses language that is unclear and unsupported in the drawings, examples include:
-oil sump region is provided and/or present;
-drive gear wheel and/or a gear wheel of the transmission is arranged at least partially in the oil sump region;
-one end plate is provided and/or present for the arrangement and/or for the mounting of the differential;
-bearing retainer for receiving and/or arranging a bearing;
-arrangement and/or mounting;
-mounting and/or enclosing;
-enclosing and/or delimiting;
-passage opening for the arrangement-3- VW-261 02and/or passage of at least one wheel drive shaft.

Applicants’ use of “and/or” while not inherently objectionable, is objectionable in these cases because their use is either contradictory, or is unnecessarily redundant or just plain confusing and not supported by the drawings.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is unclear what the metes and bounds are of the limitation, “said axle drive gear wheel and/or said gear wheel of said transmission being at least in part arranged in an oil sump in a splashing fashion”; (claim 1)
 It is unclear what the metes and bounds are of the limitation, “end plate is configured to enable a targeted and/or guided oil collection”; (claim 5)
 It is unclear what the metes and bounds are of the limitation, “said end plate has a support wall for axial support of a bearing arranged in said bearing retainer and/or said circumferential region of said end plate”; (claim 6)
 It is unclear what the metes and bounds are of the limitation, “a collar-shaped wall which runs in an annular manner substantially perpendicular to the plane of said support wall and/or said circumferential region”; (claim 7)
 It is unclear what the metes and bounds are of the limitation, “an oil intake region which can be fluidically connected and/or supplied with oil from an oil container”; (claim 9)


37 CFR 1.56 states that each individual associated with the filing and prosecution of a patent application has a duty to disclose all information known to that individual to be material to patentability as defined in the section. Thus, the duty applies to contemporaneously or presently known information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 and 10-14 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mikami et al. (US2016/0123455).  (Similar to the Written Search Opinion of related application EP20150962.7 (9/6/2020).


1.  A drive train 10 for a vehicle, the drive train comprising: a drive shaft, a transmission, a differential, and a wheel drive shaft (shaft of drive source in paragraph[0003]); said differential (19) including an axle drive gear wheel 26 in meshing engagement with a gear wheel of said transmission (22,23,25); said axle drive gear wheel and/or said gear wheel of said transmission being at least in part arranged in an oil sump (space above 20a and 20b) in a splashing fashion; an end plate (20d) for mounting said differential, said end plate (20d) having a bearing retainer (see upper part of 20d in Fig. 6) for receiving a bearing (21,27); said end plate (20d) having a flange-shaped circumferential region extending radially in a direction of said oil sump (20); and said end plate (20d) being disposed and configured to divide said oil sump into a first oil sump region and a second oil sump region (20B, 20A, see paragraph[0025]).  

2. The drive train according to claim 1, wherein said first oil sump region is formed with a smaller volume than said second oil sump region and said axle drive gear wheel is arranged in said first oil sump region in a splashing fashion (see 20b and 2a, Fig. 6).  

3. The drive train according to claim 1, wherein said end plate is configured to prevent, at least partially, a flow of oil from said second oil sump region into said first oil sump region (as illustrated by the different oil levels in fig. 1 or 6).  



5. The drive train according to claim 4, wherein said end plate is configured to enable a targeted and/or guided oil collection (fig. 1, 6).  

6. The drive train according to claim 1, wherein said bearing retainer of said end plate has a support wall for axial support of a bearing arranged in said bearing retainer and/or said circumferential region of said end plate and said support wall lie substantially in a plane (see 20d fig. 6).  

7. The drive train according to claim 6, wherein said bearing retainer is delimited at least in part by a collar-shaped wall which runs in an annular manner substantially perpendicular to the plane of said support wall and/or said circumferential region.  (see 20d fig. 6)

8. The drive train according to claim 1, wherein said end plate has a substantially flattened region for placement of at least one oil container radially opposite the direction of said oil sump.  (see oil container Z3 in fig.3)
 
10. The drive train according to claim 1, wherein said end plate is formed with at least one through opening for a flow connection between said first and second oil sump regions and/or 

11. The drive train according to claim 1, wherein said transmission has at least two gear wheel stages.  (see fig. 1 or 6)

12. The drive train according to claim 1, wherein said wheel drive shaft extends at least partially through a passage opening formed in said end plate.  (see fig. 1 or 6)

13. The drive train according to claim 1, wherein said end plate and said axle drive gear wheel are configured to enable a targeted supply of oil to an oil container.  (See oil container Z3 in fig. 3)

14. The drive train according to claim 1, being a drive train of a motor vehicle. (see at least paragraphs [0020][0024][0027])

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or otherwise render obvious a drive train wherein the end plate has, for lubrication of a bearing disposed in said bearing retainer, an oil intake region which is formed at least 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLBY M HANSEN/Primary Examiner, Art Unit 3655